
	
		I
		111th CONGRESS
		1st Session
		H. R. 3192
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Herger, Mr. Crowley, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To require the Secretary of Homeland Security, in
		  consultation with the Secretary of State, to establish a program to issue
		  Asia-Pacific Economic Cooperation Business Travel Cards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia-Pacific Economic Cooperation
			 Business Travel Cards Act of 2009.
		2.Asia-Pacific
			 Economic Cooperation Business Travel Cards
			(a)In
			 generalNot later than
			 January 1, 2010, the Secretary of Homeland Security, in consultation with the
			 Secretary of State, shall establish a program called the APEC Business
			 Travel Program to issue Asia-Pacific Economic Cooperation Business
			 Travel Cards (ABTC) to eligible United States citizen business leaders and
			 senior United States Government officials actively engaged in Asia-Pacific
			 Economic Cooperation (APEC) business.
			(b)Integration with
			 existing travel programsThe Secretary of Homeland Security shall
			 integrate application procedures for and issuance of ABTC with other
			 appropriate international registered traveler programs of the Department of
			 Homeland Security, such as Global Entry, NEXUS, and SENTRI.
			(c)Cooperation with
			 private entitiesIn carrying out this section, the Secretary of
			 Homeland Security shall work in conjunction with appropriate private sector
			 entities to ensure that applicants for ABTC satisfy ABTC requirements. The
			 Secretary of Homeland Security may utilize such entities to enroll and issue
			 ABTC to qualified applicants.
			(d)Fee
				(1)In
			 generalThe Secretary of
			 Homeland Security may impose a fee for the issuance of ABTC, and may modify
			 such fee from time to time as the Secretary determines appropriate.
				(2)LimitationThe
			 Secretary of Homeland Security shall ensure that the total amount of any fees
			 imposed under paragraph (1) in any fiscal year does not exceed the costs
			 associated with carrying out this section in such fiscal year.
				(3)Crediting to
			 appropriate accountFees collected under paragraph (1) shall be
			 credited to the appropriate account of the Department of Homeland Security and
			 are authorized to remain available until expended.
				
